Citation Nr: 9920370	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin condition, 
including seborrheic and nummular dermatitis, actinic 
keratosis, and cysts of the posterior thorax and right ear, 
on a direct basis and as secondary to exposure to herbicides 
including Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1996 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for a skin condition, including seborrheic and 
nummular dermatitis, actinic keratosis, and cysts of the 
posterior thorax and right ear, on a direct basis and as 
secondary to exposure to herbicides including Agent Orange.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Private medical evidence dated between 1989 and 1992 
reflects treatment for seborrheic and nummular dermatitis and 
actinic keratosis.

3.  The veteran currently has seborrheic dermatitis and cysts 
of the posterior thorax and right ear.

4.  No medical evidence has been presented or secured to 
render plausible a claim that a current skin condition, 
including seborrheic and nummular dermatitis, actinic 
keratosis, or cysts of the posterior thorax and right ear, 
had its onset in service or is the result of a disease or 
injury in incurred in service including exposure to 
herbicides such as Agent Orange.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having, including seborrheic and nummular dermatitis, 
actinic keratosis, or cysts of the posterior thorax and right 
ear, is due to exposure to Agent Orange in service.


CONCLUSION OF LAW

The claim for service connection for a skin condition, 
including seborrheic and nummular dermatitis, actinic 
keratosis, and cysts of the posterior thorax and right ear, 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The law provides a 
presumption of service connection for certain diseases which 
become manifest after separation from service for veterans 
who served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (1998).  The United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1994).  The 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for certain 
conditions, including any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 61 Fed. Reg. 41,442 (1996).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).

In this case, current medical evidence, specifically a March 
1997 VA medical examination, reflects that the veteran has 
seborrheic dermatitis and cysts of the posterior thorax and 
right ear.  Private medical evidence dated between 1989 and 
1992 reflects treatment for seborrheic and nummular 
dermatitis and actinic keratosis.  However, no medical 
evidence has been presented or secured to render plausible a 
claim that a current skin condition, including seborrheic and 
nummular dermatitis, actinic keratosis, or cysts of the 
posterior thorax and right ear, had its onset in service or 
is the result of a disease or injury in incurred in service 
including exposure to herbicides such as Agent Orange.  In 
this regard, the Board notes that the service medical records 
reflect no complaints or findings relevant to a skin disorder 
and the June 1968 separation examination shows that the 
veteran checked "no" to the question, "Have you ever had 
or have you now . . . skin diseases?"

Moreover, the Board observes that no medical evidence has 
been presented or secured to render plausible a claim that 
the veteran currently has a disorder listed in 38 C.F.R. 
§ 3.309(e) and no medical evidence has been presented or 
secured to render plausible a claim that any disorder which 
the veteran has been diagnosed as having, including 
seborrheic and nummular dermatitis, actinic keratosis, or 
cysts of the posterior thorax and right ear, is due to 
exposure to Agent Orange in service.  Accordingly, the Board 
concludes that the claim for service connection for a skin 
condition, including seborrheic and nummular dermatitis, 
actinic keratosis, or cysts of the posterior thorax and right 
ear, is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for a skin condition on the basis that it 
was not well grounded, the Board concludes that the appellant 
is not prejudiced by the Board's denial of the claim on this 
basis because, in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the Court finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error); VA O.G.C. Prec. Op. 16-92 at 7-10 
(July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for skin disorder well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
in the May 1999 Written Brief Presentation that certain 
provisions of VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
(M21-1), are the equivalent of VA regulations and are 
applicable to the Board's decisions with respect to the duty 
to assist when a claim is found to be not well-grounded.  He 
argues that the Board should determine whether the RO has 
followed the guidelines set forth in M21-1 and, if not, 
remand the appeal for further development.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
Counsel of VA and is not bound by VA manuals, circulars or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  
Moreover, the cited provisions have not been promulgated as 
regulations, and they have they been found to be substantive 
rules by the United States Court of Appeals for Veterans 
Claims.  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin condition, including seborrheic 
and nummular dermatitis, actinic keratosis, and cysts of the 
posterior thorax and right ear, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

